Citation Nr: 0303967	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder claimed as rashes, including as secondary to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his daughter and a friend 



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966, to include a period of service in the 
Republic of Vietnam.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In November 1995, the RO denied 
entitlement to service connection for pityriasis rosea 
(claimed as rash).  In September 1997 the RO, in pertinent 
part, denied entitlement to service connection for acute or 
subacute peripheral neuropathy, and also denied entitlement 
to service connection for rashes as secondary to exposure to 
herbicides.  

In March 2002 the veteran, his daughter, and a friend 
provided oral testimony at a personal hearing by 
videoconference before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review


FINDINGS OF FACT

1.  There is no probative, competent medical evidence of 
record linking a skin disorder claimed as rashes to active 
service on any basis, to include exposure to herbicides.

2.  The probative, competent medical evidence establishes 
that peripheral neuropathy diagnosed as axonal in nature is 
linked to service on the basis of herbicide exposure.


CONCLUSIONS OF LAW

1.  A chronic acquired skin disorder claimed as rashes was 
not incurred in or aggravated by service, including as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002);  38 C.F.R. §§ 3.303(d), 3.304, 3.307, 
3.309(e) (2002).

2.  Axonal peripheral neuropathy was incurred in active 
service as secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Rashes

A report of medical examination dated in September 1962 and 
completed at the time of enlistment shows that the skin and 
lymphatics were normal.
Similarly, on the corresponding report of medical history, 
the veteran did not indicate that he had ever had symptoms 
associated with a rash.

A Sick Call Treatment Record dated in June 1965 shows that 
the veteran presented with a pimple-like irritation on the 
right lower quadrant.  It was treated with a soft sterile 
dressing.

A Sick Call Treatment Record dated in October 1965 shows that 
the veteran presented with a body rash, first developing 
about the head and neck, and spreading to the upper left arm 
and left lower abdomen.  The impression was pityriasis rosea.

A Sick Call Treatment Record dated in November 1965 shows 
that the veteran presented with a sebaceous cyst on the right 
side of the face near the mouth.  It was removed surgically.

The remainder of the veteran's available service medical 
records are negative for any symptoms associated with a rash.

The veteran's report of medical examination dated in 
September 1966 for separation from service shows that the 
skin and lymphatics were normal.

A VA compensation and pension examination report dated in 
July 1995 shows that the veteran reported having headaches 
and a tremor disorder as a result of exposure to Agent 
Orange.  There was no reference to rashes.

A lay statement from an attorney dated in July 1996 shows he 
indicated that he had known the veteran since May 1994, and 
that in that short time, it was his opinion that his health 
condition had significantly deteriorated.

A lay statement from the veteran's daughter dated in July 
1996 shows that she indicated, in pertinent part, the he had 
always had a red nose.  

In March 2002 the veteran, his daughter, and a friend 
provided oral testimony at a personal hearing by 
videoconference before the undersigned Veterans Law Judge.  
The veteran testified that he had a current diagnosis of 
chloracne.  He indicated that he experienced various rashes 
while serving on the USS Kitty Hawk and on the USS Engage.  
He added that he had been given various medications for the 
different outbreaks.  

He indicated that the rashes would appear on his arms, face, 
chest, and behind the ears - basically places on his body 
which had not been covered by clothing while in Vietnam.  He 
also indicated that stress would increase the frequency of 
outbreaks.

A VA examination report dated in September 2002 shows that 
the veteran had some evidence of acne rosacea with mild 
rhonophyma with some telangiectasis.  He had type 2 skin with 
extensive sun exposure and extensive sun damage with some 
mild scarring on his bilateral forearm, some actinic 
keratosis on his face and some seborrheic keratoses and 
hyperpigmented areas on his arms.  He was not currently 
taking any medication for this.  He had some lesions removed 
including a squamous cell carcinoma pathologically proven, by 
biopsy, in 1996.  There was no evidence of current rashes on 
the current examination.  The impression was no evidence of 
skin disease related to time in service or agent orange 
exposure.  The examiner indicated that the entire claims file 
had been reviewed in detail in conjunction with the 
examination.


Peripheral Neuropathy 

A report of medical examination dated in September 1962 
completed at the time of enlistment shows that the neurologic 
system was normal.  On the corresponding report of medical 
history, the veteran did not indicate that he had ever had 
symptoms associated with peripheral neuropathy.  The medical 
examination dated in September 1966 for separation from 
service shows that the neurologic system was normal.

A private medical record dated in November 1981 shows that 
while the veteran reported headaches and vomiting, his 
neurologic examination was said to be normal.

A private report of electromyography and nerve conduction 
studies dated in November 1996 shows that the veteran had an 
abnormal study consistent with a chronic symmetrical, mainly 
axonal, peripheral neuropathy.
In March 2002 the veteran, his daughter, and a friend 
provided oral testimony at a personal hearing by 
videoconference before the undersigned Veterans Law Judge.  
The veteran testified that he was first diagnosed with 
peripheral neuropathy by his private physician in 1969.  He 
described experiencing numbness and weakness since 1969 which 
had continued until the present.

A VA outpatient treatment record dated in January 2002 shows 
that the veteran presented with pain in both calves.  He 
indicated that he was having pain which had been increasing 
lately and which had been worse with walking.  The assessment 
was neuropathy.

A VA neurology examination report dated in August 2002 shows 
that the veteran reported that he had symptoms of cramping  
pain involving his hands and legs, which were relieved by 
sitting and resting.  Standing and walking would increase the 
symptoms.  He reported taking medication for the pain with 
marginal benefit.  He also reported multiple joint pain and 
peripheral vascular disease with claudication.  He related 
having service for four years on a Navy patrol boat in 
Vietnam, with multiple exposures to Agent Orange.  The 
impression was axonal peripheral neuropathy of unclear 
etiology.  The examiner obtained records from the veteran's 
private neurologist; conducted various diagnostic testing; 
and researched the relationship between Agent Orange and 
herbicide exposure to peripheral neuropathy, and determined 
that upon research, Agent Orange exposure has been linked to 
peripheral neuropathy.  He concluded that it was more likely 
than not that toxic effects of Agent Orange had caused the 
veteran's peripheral neuropathy.

Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology and (c) medical or 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 418, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
grant.


The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Herbicide Exposure

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).



The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Type II 
diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2002).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2002).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2002).




Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the Tucson, 
Arizona, VA Medical Center, and private medical records from 
the Neurological Associates of Tucson; FRV, MD; and HWB, MD.  
The treatment records, including examination reports, have 
been obtained from the respective facilities and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.  
The RO has associated the service medical records with the 
claims file.  The RO has also associated with the claims file 
lay statements submitted on the veteran's behalf from ALG and 
TLH.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claims.  
However, the veteran was informed of the VCAA in April 2001, 
and by the Board in its May 2002 decision.  As such, the 
veteran is not prejudiced by the Board's consideration of his 
claims pursuant to this new law.  As set forth above, VA has 
met all obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims not only by letter 
notifying him of the VCAA in April 2001, but also by letter 
dated in August 2002, and through issuance of rating 
decisions, statement and supplemental statements of the case, 
and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The RO fully considered and applied the provisions of the 
VCAA in its November 2001 supplemental statement of the case.

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claims.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  The veteran, his 
daughter and a friend testified at a personal hearing before 
the undersigned Veterans Law Judge by videoconference in 
March 2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Rashes

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease as set forth above subsequent to his last 
exposure to Agent Orange, a rebuttable presumption of service 
connection may be warranted.

The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for rashes which is 
not a disability for which presumptive service connection is 
available pursuant to 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection under 38 C.F.R. § 3.309(a) is 
not warranted.

The Board notes that in his March 2002 testimony, the veteran 
asserted that he had been diagnosed with chloracne, which is 
a disability for which presumptive service connection is 
appropriate.  However, the medical evidence of record has 
failed to demonstrate the existence of  chloracne.  
Accordingly, presumptive service connection under 38 C.F.R. § 
3.309(a) for chloracne is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for rashes on a direct basis.  Under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disorder present in 
service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was aggravated by it.  See Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's entrance examination report dated in September 
1962 is silent as to a history of rashes or any symptoms 
associated thereto with his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 2002).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable." Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records mention 
that he had an episode of pityriasis rosea, a sebaceous cyst, 
and a pimple-like irritation.  However, these appeared to be 
isolated incidents which resolved themselves.  The veteran's 
separation examination report dated in September 1966 is 
entirely silent as to his having experienced symptoms 
associated with rashes, or with having any residual 
disability from any rashes which may have been incurred 
during service.

Subsequent to active service, there is no evidence of any 
skin diseases that are attributable to the veteran's period 
of active service beyond assertions as reported by the 
veteran.

The Board notes that the veteran and his daughter have 
testified that the veteran experienced rashes during service 
which have continued since that time.  However, there is no 
competent medical evidence of record associating any post 
service reported rashes with any symptomatology experienced 
during and/or since his period of active service.  The 
veteran's self-report as to his having rashes or chloracne 
that were manifest either in service or resulted therefrom is 
not competent medical evidence.  

As a layperson, he and his daughter have not shown that they 
are qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In the veteran's case, as discussed at length above, although 
the service medical records do show isolated incidences of 
pityriasis rosea, a sebaceous cyst, and a pimple-like 
irritation, it has not been shown by a competent authority 
that there is a nexus between such incidences and a current 
skin disease.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has rashes that are related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds probative the September 2002 VA examination 
report wherein the examiner determined that there was no 
evidence of current rashes and no evidence of any skin 
disease present, muchless related to time in service or Agent 
Orange exposure.  In other words, there is no demonstrated 
continuity of symptomatology of any skin disorder reported in 
service and currently.  See Voerth, McManaway, supra.


In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  Subsequent to separation from service, 
there is no competent medical evidence of record which 
suggests the veteran has a current skin disease, to include 
rashes, and there has been no link provided by a competent 
authority relating any current disability to service.  On the 
contrary, the competent medical evidence of record 
specifically establishes that there is no skin disease 
related to service or exposure to any herbicide.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for rashes, claimed as 
secondary to exposure to herbicides.  See Gilbert, 1 Vet. 
App. at 53.


Peripheral Neuropathy

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease subsequent to his last exposure to Agent 
Orange, a rebuttable presumption of service connection may be 
warranted.

The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for peripheral 
neuropathy.  Acute and subacute peripheral neuropathy is a 
disability for which presumptive service connection is 
available pursuant to 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection under 38 C.F.R. § 3.309(a) 
would be possible.

The Board notes that in his March 2002 testimony, the veteran 
asserted that he had been diagnosed with peripheral 
neuropathy by his private physician as early as 1969.  
However, the medical evidence of record does not show a 
diagnosis of peripheral neuropathy until November 1996 at 
which time there was a diagnosis of axonal peripheral 
neuropathy.  Accordingly, as there is no evidence of acute or 
subacute peripheral neuropathy having become manifested to a 
compensable degree within one year following the veteran's 
discharge from service, entitlement to service connection for 
acute or subacute peripheral neuropathy on a presumptive 
basis pursuant to 38 C.F.R. § 3.309(a) is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for peripheral neuropathy on a direct 
basis.  Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a 
veteran is entitled to service connection for a disorder 
present in service unless the disorder was noted in an 
examination report at the time of entrance into service, or 
clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was aggravated by it.  See 
Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 Vet. 
App. at 486.

The veteran's entrance examination report dated in September 
1962 is silent as to a history of peripheral neuropathy or 
any symptoms associated thereto with his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 2002).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable." Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
negative for any symptoms associated with peripheral 
neuropathy during his period of active service.  His 
separation examination report dated in September 1966 is also 
entirely silent as to his having experienced symptoms 
associated with peripheral neuropathy during his period of 
active service.

Subsequent to service, the November 1996 private medical 
record showed an abnormal study consistent with a chronic 
symmetrical, mainly axonal, peripheral neuropathy.  The 
January 2002 VA medical record showed an assessment of  
neuropathy.

Similarly, the August 2002 VA neurology examination report 
showed an impression of axonal peripheral neuropathy of 
unclear etiology, which was later determined to be linked to 
exposure to Agent Orange.  The examiner concluded that the 
veteran's peripheral neuropathy was more likely than not 
caused by the toxic effects of Agent Orange.

Although the veteran did not have symptoms associated with 
peripheral neuropathy during his period of active service, 
nor did he have a diagnosis of peripheral neuropathy until 
several years following his separation therefrom, the Board 
finds that the August 2002 opinion of the VA examiner is 
probative of a causal relationship between the veteran's 
current diagnosis of axonal peripheral neuropathy and his 
period of active service.  

The Board finds that, at the very least, the evidence is in 
equipoise, and thus the benefit of the doubt must be resolved 
in favor of the veteran.  In this regard, service connection 
may be granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  The probative 
evidence of record establishes that the VA medical opinion 
made after discharge, establishes that the axonal peripheral 
neuropathy was as least as likely as not the result of toxic 
effects of Agent Orange manifested during the veteran's 
period of active service.  


ORDER

Entitlement to service connection for a chronic acquired skin 
disorder claimed as rashes, including as secondary to 
herbicide exposure is denied.

Entitlement to service connection for axonal peripheral 
neuropathy is granted.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

